13 F.3d 406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Virginia A. McCANN, Plaintiff-Appellant,v.Sheila WIDNALL, Acting Secretary of the Air Force, Defendant-Appellee.
No. 93-1108.
United States Court of Appeals, Tenth Circuit.
Dec. 21, 1993.

1
Before MOORE and BRORBY, Circuit Judges, and VRATIL,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff appeals the district court's decision dismissing her complaint without prejudice, pursuant to Fed.R.Civ.P. 12(b)(1), after concluding it lacked subject matter jurisdiction over plaintiff's asserted causes of action.  Plaintiff, a civilian social worker employed by the Air Force, alleged three causes of action under the Administrative Procedure Act, see 5 U.S.C. 701-06, challenging both the Air Force's revocation of her clinical privileges, which were necessary to her continued employment with the Air Force, and the procedures the Air Force used to revoke those privileges.


4
This court reviews a district court's decision concerning its subject matter jurisdiction de novo.   Williams v. United States, 957 F.2d 742, 743 (10th Cir.1992).  Upon careful review of the record and the parties' arguments on appeal, we find no legal error.  We, therefore, AFFIRM the decision of the United States District Court for the District of Colorado for substantially the reasons stated in that court's order and memorandum dated January 31, 1993.



**
 Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3